C. Allen, J.
1. The first ground of exception is to the exclusion of the contract between the defendant and the Maine Central Railroad Company, and the refusal of the presiding judge to rule that the defendant would be liable if the horses were injured by the want of care of either of the two corporations, or upon either of their roads.
Whether the contract was introduced in evidence or not, the defendant corporation would be liable for any loss or injury occurring through its own negligence. The English doctrine,that, where there is one contract for carriage over several connecting roads, the first carrier is exclusively liable for losses over the whole route, has never prevailed here;' and the doctrine here is well established, that each carrier is responsible for the results of its own negligence, even although the first carrier may also by express contract have assumed a responsibility for losses, occurring on the lines of succeeding carriers. Judson v. Western Railroad, 4 Allen, 520, 522, 528. Even if, under the terms of the way-bill given in the present case, the Maine Central Railroad Company assumed a responsibility for the safe carriage of the horses to Boston, the defendant would nevertheless be also responsible to the plaintiff, if any injury occurred through its negligence after the horses came to its possession. The verdict, therefore, must be deemed to establish conclusively that there was no negligence on the part of the defendant. The plaintiff, however, contends that, under the contract with the Maine *426Central Railroad Company, the defendant assumed a liability to him beyond what the law would otherwise impose upon it; and the eighth article of the contract is specially relied on. But this contract creates no partnership between the two corporations. Burroughs v. Norwich & Worcester Railroad, 100 Mass. 26. Washburn & Moen Manuf. Co. v. Providence & Worcester Railroad, 113 Mass. 490, 493, 494. The defendant is not responsible as a partner, therefore, on the special contract of the Maine Central Railroad Company with the plaintiff. It was not the intention of article eight to give any new rights or remedies to third parties, but to furnish a rule for settling the rights of the parties to the contract as between themselves. If, for instance, the Maine Central Railroad Company, by virtue of a contract entered into by it for safe carriage of horses or other property over the whole route, and for their safe delivery in Boston, should be held responsible to the shipper for a loss occurring on the defendant’s line, or a loss which could not be traced, this article would probably furnish the rule for adjusting the ultimate responsibility as between the two railroad companies. But whatever meaning the second clause of this article may have, as between the parties to the contract, the plaintiff is not a party to it, and gets no additional rights under it as against this defendant. There is no privity of contract between him and the defendant, and even if it could be seen that the provision was designed for the benefit of persons situated like the plaintiff, this would not enable the plaintiff to maintain his action. Exchange Bank v. Rice, 107 Mass. 37, 41. In whatever way the contract is looked at, the defendant thereby assumed no duty or obligation to the plaintiff which can be enforced by an action at law.
2. The second and third exceptions rest on the ground that certain particular acts of the defendant, if proved, in and of themselves constitute negligence which would render the defendant liable. Where the burden rests upon the plaintiff to prove due care on his own part, it has been held, as matter of law, in several cases, that upon undisputed facts he has failed to sustain this burden. Ordinarily, however, what constitutes a want of due care is a question for the jury. Especially is this so when a defendant’s negligence is to be proved, and the facts are in *427dispute. In such cases, as a rule, the court should not select certain facts, however significant, and instruct the jury that these, if proved, constitute negligence; but should leave the question to the jury upon all the evidence, relying upon their giving the proper weight and significance to the particular facts. Williams v. Grealy, 112 Mass. 79. So in the present case, the facts assumed in the requests for instructions, although significant and having a strong tendency, if proved, to show negligence, were not such as to make it the duty of the court to rule that, as matter of law, they constituted negligence. All these facts might exist, consistently with other facts or explanations which would warrant a jury in negativing the existence of negligence.

Exceptions overruled.